
	

115 HR 6745 RH: ACCESS Rural America Act
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 836
		115th CONGRESS2d Session
		H. R. 6745
		[Report No. 115–1077]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2018
			Mr. Duffy (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Financial Services
		
		December 12, 2018Additional sponsor: Mr. Gonzalez of Texas
			
			December 12, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on September 7, 2018
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of 1934 to revise the shareholder threshold for registration
			 under such Act for issuers that receive support through certain Federal
			 universal service support mechanisms, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Access to Capital Creates Economic Strength and Supports Rural America Act or the ACCESS Rural America Act. 2.Shareholder threshold for registration of certain issuersSection 12(g) of the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
 (1)in paragraph (1)— (A)in subparagraph (A)(ii), by striking and at the end;
 (B)in subparagraph (B), by adding and at the end; (C)by inserting after subparagraph (B) the following:
					
 (C)in the case of an issuer that, during its previous fiscal year, received support, directly or through an affiliate, through any Federal universal service support mechanism established under section 254 of the Communications Act of 1934 and filed the report described under paragraph (7) with respect to such fiscal year, not later than 120 days after the last day of its first fiscal year ended after the effective date of this subsection on which the issuer has total assets exceeding $10,000,000 and a class of equity security (other than an exempted security) held of record by either—
 (i)2,000 persons, or (ii)1,250 persons who are not accredited investors,; and
 (D)by adding at the end the following: The dollar figures in this paragraph shall be indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounded to the nearest $100,000.; and
 (2)by adding at the end the following:  (7)Report by universal service support mechanism recipients (A)In generalThe Commission shall issue regulations to establish a financial summary form that may be annually filed by an issuer that—
 (i)during its previous fiscal year, received support, directly or through an affiliate, through any Federal universal service support mechanism established under section 254 of the Communications Act of 1934; and
 (ii)has a class of equity security held of record by 500 or more persons who are not accredited investors, but less than 1,250 persons who are not accredited investors.
 (B)ContentsThe form described under subparagraph (A) shall include a summary of the consolidated balance sheet and the consolidated income statement of the issuer, and such other information as the Commission determines is necessary and appropriate in the public interest and for the protection of investors.
 (C)Public availability of formsThe Commission shall make financial summary forms filed under this paragraph available to the public, including on the website of the Commission..
			3.SEC Study
 (a)StudyAfter the end of the 3-year period beginning on the date of enactment of this Act, the Securities and Exchange Commission shall carry out a study on—
 (1)the effect of the amendments under section 2; and (2)to what extent those changes have improved capital formation by the issuers described under section 12(g)(1)(C) of the Securities Exchange Act of 1934.
 (b)ReportNot later than the end of the 180-day period beginning after the end of the 3-year period described under subsection (a), the Commission shall issue a report to the Congress containing—
 (1)all findings and determinations made in carrying out the study required under subsection (a); and (2)a recommendation as to whether issuers in other sectors of the economy could also benefit from the sort of changes made by the amendments under section 2.
				
	
		December 12, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
